DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 5, 7, 10, 13-18 and 20-22 in the reply filed on 9/23/2022 is acknowledged.
Claims 23-24, 26-27, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 10, 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations “a substantially oxygen-free atmosphere” and “a substantially constant amount of tension” in claims 1 and 21 are indefinite.  The metes and bounds of “substantially are unclear”.  The instant specification provides a definition for “a substantially oxygen-free atmosphere” but uses the word substantially in the definition [0134 of PG Publication].  Paragraph [0138] provides multiple ranges and it is indefinite which range is meant by “a substantially oxygen-free atmosphere”.  The instant specification provides no direction for “a substantially amount of tension”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Neither claim 20, nor the instant specification specify how the “average energy consumption” is calculated.  The limitation “average energy consumption” is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (Materials Letters 76 (2012) 162-164).
Regarding claims 1, 7, 16 and 18:  Qin et al. teach a method of stabilizing polyacrylonitrile (PAN) precursor fibers (Experimental, left column page 162). The method comprises heating PAN fibers in various furnace zones between 180-230°C under a nitrogen (a substantially oxygen-free atmosphere), whereby said fiber is stretched at a ratio of between 2-3% (a substantially amount of tension), thereby forming a partially stabilized fiber (N-PSF).  The N-PSF is subsequently treated in air at a temperature of between 205-270°C in subsequent zones of the furnace to form a sufficiently stabilized fiber (N-SF), whereby said N-SF fibers are further carbonized at temperatures between 350-1300°C under nitrogen. As the process is conducted continuously across the ten-zone tube furnace, it is considered to constitute a continuous process for the production of a carbon fiber within the meaning of present claim 18. It is further considered that although a cooling step between the partial stabilization in nitrogen and treatment in air (i.e. oxygen containing atmosphere) is not explicitly disclosed, at least some amount of cooling of the N-PSF would occur whilst travelling between the separate zones of the reactor between each of the process steps (Experimental; pages 162-163). As the extent of cooling required by claim 16 is not specified, such a cooling process is therefore inherently disclosed by Qin et al.
With regards to the pre-stabilized precursor comprising a specific quantity of cyclised nitrile groups as determined by FT-IR, it is apparent that the applicant quantity of cyclised nitrile groups present in stabilized precursor fibers has been calculated using the formula on [0153-0154] of the instant specification corresponding to the 'extent of reaction' (EOR %). Whilst Qin et al. does not calculate an EOR %, utilizing the Applicant’s formula and the FT-IR of Fig IA of Qin et al. (sample (d) - N-PSF sample) an EOR % of about 35% is obtained, which meets the limitations of claims 1 and 7.
Regarding claim 5:  Qin et al. teach heating in nitrogen at 230°C (Experimental).  Claim 5 claims “about 250°C”.  The instant specification teaches that “about” allows a 10% minus the claimed term.  Therefore, claim 5 includes as low as 225°C.
Regarding claims 14 and 15:  Qin et al. teach heating in the oxygen containing atmosphere at 205°C, which is less than the nitrogen stage of 230°C (Experimental). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 10, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (Materials Letters 76 (2012) 162-164) as applied to claim 1 above further in view of LV et al. (CN 102181963A).
Regarding claim 2:  Qin et al. fail to specify the time in the nitrogen atmosphere.  
However, LV et al. teach in an analogous process that the residence time in the inert gas in the furnace is from 5 to 30 min [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a residence time of from 5 to 30 min as taught by LV et al. in the process of Qin et al. for the time spent in the nitrogen atmosphere.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 10:  Since the precursor of Qin et al. is the same as claimed it has the “potential” to attain a maximum amount of cyclized nitrile group.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Qin et al. fail to specify an amount of tension.
	However, LV et al. teach that tension is one of the result effective variables in the process of Qin et al. to maximize the nitrile group cyclisation [0008-0009, 0012-0013, 0022-0024].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the tension as taught by LV et al. in the process of Qin et al. to obtain the desire nitrile group cyclisation.  It is a result effective variable.  
	Regarding claim 13:  Qin et al. fail to teach the time that the precursor is exposed to the oxygen containing atmosphere.
	However, LV et al. teach that the amount of time in an analogous process in an oxygen containing atmosphere is from 10 to 60 min [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a residence time of from 10 to 60 min as taught by LV et al. in the process of Qin et al. for the time spent in the oxygen containing atmosphere.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 17 and 20:  Qin et al. fail to specify the time of production.
However, LV et al. teach in an analogous process that the residence time in the inert gas in the furnace is from 5 to 30 min [0006].  However, LV et al. teach that the amount of time in an analogous process in an oxygen containing atmosphere is from 10 to 60 min [0008].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a residence time of from 5 to 30 min as taught by LV et al. in the process of Qin et al. for the time spent in the nitrogen atmosphere, and to use a residence time of from 10 to 60 min as taught by LV et al. in the process of Qin et al. for the time spent in the oxygen containing atmosphere.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the process and time periods are the same as claimed, the stabilized precursor will be formed with the claimed average energy consumption.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (Materials Letters 76 (2012) 162-164) as applied to claim 1 above further in view of LV et al. (CN 102181963A) and Oyama et al. (2010/0260658).
(a) Qin et al. teach selecting a temperature for heating the precursor in an oxygen-free atmosphere (Experimental). 
Qin et al. fail to specify the time in the nitrogen atmosphere.  
However, LV et al. teach in an analogous process that the residence time in the inert gas in the furnace is from 5 to 30 min [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a residence time of from 5 to 30 min as taught by LV et al. in the process of Qin et al. for the time spent in the nitrogen atmosphere.  
(b)  Qin et al. fail to specify an amount of tension.
	However, LV et al. teach that tension is one of the result effective variables in the process of Qin et al. to maximize the nitrile group cyclisation [0008-0009, 0012-0013, 0022-0024].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the tension as taught by LV et al. in the process of Qin et al. to obtain the desire nitrile group cyclisation.  It is a result effective variable.  
	(c) to (f) Qin et al. fail to teach determining by FT-IR and calculating %EOR.
	However, Oyama et al. teach that during an analogous process that the degree of cyclization is measured by FT-IR during the pre-oxidation process to obtain the desired %EOR [0025-0026, 0030].
	It would have been obvious to one of ordinary skill in the art before the invention was made to determine by FT-IR the amount of cyclised nitrile groups formed in the precursor as taught by Oyama et al. in the process of Qin et al. to calculate a trend of the extend of the nitrile groups cyclization and to adjust the result effective variables, such as time, temperature and tension, to obtain a maximum nitrile groups cyclization.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763